U.S. Securities and Exchange Commission 450 Fifth Street, N. W. Washington, DC Ladies and Gentlemen: We have read the statements under item 4.01 in the Form 8-K/A dated April 7, 2009, of Mantra Venture Group, Ltd (the Company) to be filed with the Securities and Exchange Commission and we agree with such statements therein as relate to our firm. We have no basis to, and therefore, do not agree or disagree with the other statements made by the Company in the Form 8-K/A. /s/ M&K CPAS, PLLC Houston, Texas
